United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10368
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HORTENCIO MENDOZA-ORTIZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:04-CR-69-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Hortencio

Mendoza-Ortiz (Mendoza) on appeal has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Mendoza, who pleaded guilty to unlawfully

reentering the United States following a prior deportation,

received a copy of counsel’s motion but has not filed a response.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10368
                               -2-

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.   See 5TH CIR.

R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.